Application by plaintiff for an ex parte order, pursuant to statute (CPLR 5704, subd. [a]), allowing plaintiff for the purpose of commencing" an action for divorce against defendant, to publish the summons, containing notice of the nature of the action, once each week for three successive weeks, pursuant to section 232 of the Domestic Relations Law (as amd. by L. 1969, ch. 712), which *562relief was denied her by Special Term in Kings County. Application granted; submit order. Christ, Acting P. J., Rabin, Benjamin, Munder and Martuseello, JJ., concur.